44 N.W.2d 208 (1950)
KELLER
v.
MERKEL.
No. 9138.
Supreme Court of South Dakota.
October 11, 1950.
I. F. Bormann and W. M. Potts, Mobridge, for appellant.
Morrison & Skaug, Mobridge, for respondent.
PER CURIAM.
Plaintiff recovered judgment against the defendant for an assault and battery. Defendant has appealed. The judgment must be affirmed.
The sufficiency of the evidence to sustain the verdict of the jury is not questioned. However, we have read the entire transcript of the testimony in considering appellant's assignments of error relating to the rulings of the trial court on evidence. After such consideration of the transcript we are convinced that no prejudicial error is disclosed in the court's admission or rejection of the testimony.
The other assignments relate to the giving of certain instructions by the trial court and to the refusal of the trial court to give certain requested instructions. No exceptions were taken to any instructions of the court nor did defendant except to the refusal of the court to give requested instructions. Under this record, therefore, the trial court's instructions became the law of the case and no question concerning the instructions is before this court. SDC 33.1318 and SDC 33.1601. Counts v. Kary, 67 S.D. 607, 297 N.W. 442. See also many cases cited in Dakota Digest, Appeal and Error,
The judgment appealed from is affirmed.